Case 4:19-cr-00172-ALM-CAN Document 258 Filed 02/05/21 Page 1 of 2 PageID #: 810




                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

  UNITED STATES OF AMERICA                          §
                                                    §
                                                    §
  v.                                                § CASE NUMBER 4:19-CR-00172
                                                    §
                                                    §
  CATALINA CHAVEZ-CARDENAS (2)                      §


        ORDER ADOPTING UNITED STATES MAGISTRATE JUDGE’S REPORT

        The Court referred this matter to the Honorable Christine A. Nowak, United States

 Magistrate Judge, for administration of a guilty plea under Rule 11 of the Federal Rules of Criminal

 Procedure. The Honorable Christine A. Nowak conducted a hearing in the form and manner

 prescribed by Federal Rule of Criminal Procedure 11 and issued her Findings of Fact and

 Recommendation on Guilty Plea Before the United States Magistrate Judge. The Magistrate Judge

 recommended that the Court accept the Defendant’s guilty plea. She further recommended that

 the Court adjudge the Defendant guilty on Count One of the Information filed against the

 Defendant.

        The parties have not objected to the Magistrate Judge’s findings. The Court ORDERS

 that the Findings of Fact and Recommendation on Guilty Plea of the United States Magistrate

 Judge are ADOPTED. The Court accepts the Defendant's plea but defers acceptance of the plea

 agreement until after review of the presentence report. It is further ORDERED that, in accordance

 with the Defendant’s guilty plea and the Magistrate Judge’s findings, Defendant, CATALINA
    Case 4:19-cr-00172-ALM-CAN Document 258 Filed 02/05/21 Page 2 of 2 PageID #: 811
.


     CHAVEZ-CARDENAS, is adjudged guilty as to Count One of the Information charging a

     violation of Title 18 U.S.C. § 4 - Misprision of a Felony.

          SIGNED this 5th day of February, 2021.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
